ORDER
PER CURIAM.
Midwest Special Surgery (Appellant) appeals from the decision of the Labor and Industrial Relations Commission (Commission) denying Appellant’s Application for Payment of Additional Reimbursement of Medical Fees as untimely filed. We have reviewed the briefs of the parties and the record on appeal and conclude the Commission’s decision is supported by competent and substantial evidence upon the whole record. Hampton v. Big Boy Steel Erection, 121 S.W.3d 220, 222 (Mo.banc 2003). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).